DETAILED ACTION
This office action is in response to the instant application filed on 01/262021.
Claims 1-5, 7, 16, 18-29, 35, and 42 are pending of which claims 1, 18, 35, and 42  are independent claims, and claims 6, 8-15, 17, 30-34,36-41, and 43-48 are canceled.
IDS filed on 01/27/2021 is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-3, 5, 7 16, 18-20, 22-29, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20130223549 to Tong (hereinafter “Tong”) in view of US. Pub. 20160028463 to Wang (hereinafter “Wang”)


Regarding claim 1: Tong discloses  the network node comprising processing circuitry including a processor  and a memory, the memory containing instructions executable by the processor to configure the network node to: adaptive co-phasing  and obtain co-phasing information associated with a wireless device; generate at least two co-phasing matrices based on the co-phasing information (Tong, see paragraph [0087],  reporting the best PMI includes  selecting a best PMI W2 from the best PMI W1 set based on the PMI W2; and reporting the best PMI W2 to the base station, where the best PMI W1 set may be reported on a relatively long interval, and the best PMI W2 may be reported on a relatively short interval this is where co-phasing factors are used to adjust  beams to be adaptive the short-term frequency selectivity of the channel, and  the best PMI W1 set and the best PMI W2 are reported both on relatively short interval, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j]); and apply the at least two co-phasing matrices to at least two resource structures(Tong, see paragraph [0013], obtaining a PMI W1 set and a PMI W2 to be used for a mobile terminal based on a double codebook; computing a Best PMI W1 set to be used for another mobile terminal based on the PMI W1 set; and reporting the best PMI  W1 set to a base station, wherein W1 indicates a long-term or wideband component of the PMI and best PMI, and W2 indicates a short-term or narrowband component of the PMI and best PMI).

However, Tong does not explicitly teach a network node  for in an Active Antenna System, AAS,  for transmissions by a cross-polarization antenna array, the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, REs. However, Wang in the same or similar field of endeavor teaches a network node  for in an Active Antenna System, AAS(Wang, see paragraph [0005], FIG. 3,  in order to further improve spectral efficiency, more antenna configurations, such as, an antenna configuration based on an active antenna system (AAS), are introduced; an AAS base station further provides a vertical design of a freedom degree of an antenna, and therefore, the AAS base station can be implemented by using horizontal and vertical two-dimensional antenna arrays),  for transmissions by a cross-polarization antenna array (Wang, see paragraph[0082], FIG. 2 and FIG. 3,  a uniform linear array antenna array and a cross polarization antenna array of an AAS base station, see paragraph [0084], using cross polarization antenna arrays in FIG. 3 as an example, indexes corresponding to antenna arrays A, B, and C are respectively (m, n)=(2, 4), (m, n)=(2, 8), and (m, n)=(4, 4), where two groups of different polarization antennas may be located in positions in a same column. For example, using the antenna array A as an example, (0, 1, 4, 5) is a 45° polarized co-polarization antenna group, and (2, 3, 6, 7) is a −45° polarized co-polarization antenna group;  0 and 2, 1 and 3, 4 and 6, 5 and 7 are located in same positions, and therefore, antenna ports 0, 2, 4, and 6 are located in a same column, and antenna ports 1, 3, 5, and 7 are located in a same column; the foregoing rule is applicable to the antenna arrays B and C), the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, REs(Wang, see paragraph [0113],REs, which are indicated by the reference signal configuration, on different physical resource blocks PRBs in each reference signal subframe may have a same position in each PRB or may have different positions in each PRB, a position, of an RE corresponding to the reference signal configuration, in each PRB may use a position of an RE or a code resource used by a CSI RS of existing LTE-R10, and details are not provided herein again).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Tong’s system/method because it would allow AAS base station implementation using horizontal and vertical two-dimensional antenna arrays.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improve spectral efficiency( Wang; [0005]).


Regarding claim 2: Tong discloses the  network node of claim 1, wherein the co- phasing information is obtained from a co-phasing index report associated with the wireless device(Tong, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j].

Regarding claim 3: Tong discloses the  network node of claim 2, wherein the co- phasing index report indicates a value of a co-phasing factor used to generate the at least two co- phasing matrices (Tong, see paragraph [0087],  reporting the best PMI includes  selecting a best PMII W2 from the best PMI W1 set based on the PMI W2; and reporting the best PMI W2 to the base station, where the best PMI W1 set may be reported on a relatively long interval, and the best PMI W2 may be reported on a relatively short interval, the best PMI W1 set and the best PMI W2 are reported both on relatively short interval, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j]).  

Regarding claim 5: Tong discloses the  network node of claim 1, wherein a first column of a first matrix of the at least two co-phasing matrices provides higher gain for a first transmission layer than a gain provided by a second column of the first matrix for a second transmission layer, the first transmission layer being different from the second transmission layer(Tong, see paragraph [0006], FIG. 2, there are four co-phasing used with PMI W1 and PMI W2 and  a double codebook structure of the rank one used for the PMI reporting of 8Tx antenna;  the rank one codebook represents the combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors, and  the reporting of DFT beam index and co-phasing factors may not be to simply report the combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors; in  a two-level report corresponding to the double codebook the UE firstly feedbacks a rough knowledge of PMI (a long-term/wideband component, W1), which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}. W1 is a four-bit signal because there is overlapping of the possible pre-coding vectors between {W1=0} and {W1=1}, and after W1 is reported, the UE further reports another more accurate knowledge of PMI (a short-term/narrowband component, W2), which indicates to the base station that the exact pre-coding vector is in the set confined by W1. In the FIG. 2, the possible DFT beam indexes in case of W1=0 is from column vector v0 to  column vector v3).  

Regarding claim 7: Tong discloses the  network node of claim 1, wherein the at least two co-phasing matrices are generated by a phase rotation upon a base matrix formed with a co-phasing factor obtained from the co-phasing information Tong, see paragraph [0006], FIG. 2, a combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors where the reporting of DFT beam index and co-phasing factors may not be to simply report the combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors, which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}).
  
Regarding claim 16: Tong discloses the  network node of claim 1, wherein a granularity of the applying of the at least two co-phasing matrices to the one of the at least two resource structures is indicated to the wireless device receiving at last one transmission Tong, see paragraph [0006], FIG. 2, in  a two-level report corresponding to the double codebook, the UE firstly feedbacks a rough knowledge of PMI (a long-term/wideband component, W1), which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}. W1 is a four-bit signal because there is overlapping of the possible pre-coding vectors between {W1=0} and {W1=1}, and then after W1 is reported, the UE further reports another more accurate knowledge of PMI (a short-term/narrowband component, W2), which indicates to the base station that the exact pre-coding vector is in the set confined by W1).

Regarding claim 18: Tong discloses a method comprising: adaptive co-phasing  and obtaining co-phasing information associated with a wireless device; generating at least two co-phasing matrices based on the co-phasing information; and applying the at least two co-phasing matrices to one of at least two resource structures (Tong, see paragraph [0087],  reporting the best PMI includes  selecting a best PMI W2 from the best PMI W1 set based on the PMI W2; and reporting the best PMI W2 to the base station, where the best PMI W1 set may be reported on a relatively long interval, and the best PMI W2 may be reported on a relatively short interval this is where co-phasing factors are used to adjust  beams to be adaptive the short-term frequency selectivity of the channel, and  the best PMI W1 set and the best PMI W2 are reported both on relatively short interval, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j]).

However, Tong does not explicitly teach a method for a network node  in an Active Antenna System, AAS, for transmissions by a cross-polarization antenna array, the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, REs.  However, Wang in the same or similar field of endeavor teaches a method for a network node  in an Active Antenna System, AAS(Wang, see paragraph [0005], in order to further improve spectral efficiency, more antenna configurations, such as, an antenna configuration based on an active antenna system (AAS), are introduced; an AAS base station further provides a vertical design of a freedom degree of an antenna, and therefore, the AAS base station can be implemented by using horizontal and vertical two-dimensional antenna arrays), for transmissions by a cross-polarization antenna array(Wang, see paragraph[0082], FIG. 2 and FIG. 3,  a uniform linear array antenna array and a cross polarization antenna array of an AAS base station, see paragraph [0084], using cross polarization antenna arrays in FIG. 3 as an example, indexes corresponding to antenna arrays A, B, and C are respectively (m, n)=(2, 4), (m, n)=(2, 8), and (m, n)=(4, 4), where two groups of different polarization antennas may be located in positions in a same column. For example, using the antenna array A as an example, (0, 1, 4, 5) is a 45° polarized co-polarization antenna group, and (2, 3, 6, 7) is a −45° polarized co-polarization antenna group. 0 and 2, 1 and 3, 4 and 6, 5 and 7 are located in same positions, and therefore, antenna ports 0, 2, 4, and 6 are located in a same column, and antenna ports 1, 3, 5, and 7 are located in a same column. The foregoing rule is applicable to the antenna arrays B and C), the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, REs(Wang, see paragraph [0113],REs, which are indicated by the reference signal configuration, on different physical resource blocks PRBs in each reference signal subframe may have a same position in each PRB or may have different positions in each PRB, a position, of an RE corresponding to the reference signal configuration, in each PRB may use a position of an RE or a code resource used by a CSI RS of existing LTE-R10, and details are not provided herein again). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Tong’s system/method because it would allow AAS base station implementation using horizontal and vertical two-dimensional antenna arrays.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improve spectral efficiency( Wang; [0005]).

Regarding claim 19: Tong discloses the  method of Tong, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j]
  
Regarding claim 20: Tong discloses the  method of (Tong, see paragraph [0023], FIG. 2, the co-phasing factors of the best PMI W1 set, wherein, if the PMI W2 has co-phasing factors within [1, -1], the co-phasing factors of the best PMI W1 set are confined to [1, -1], and if the PMI W2 has co-phasing factors within [j, -j], the co-phasing factors of the best PMI W1 set are confined to [j, -j]. In the above aspect, the best PMI W2 is orthogonal to the PMI W2).  

Regarding claim 22: Tong discloses the  method of Tong, see paragraph [0006], FIG. 2, there are four co-phasing used with PMI W1 and PMI W2 and  a double codebook structure of the rank one used for the PMI reporting of 8Tx antenna;  the rank one codebook represents the combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors, and  the reporting of DFT beam index and co-phasing factors may not be to simply report the combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors; in  a two-level report corresponding to the double codebook the UE firstly feedbacks a rough knowledge of PMI (a long-term/wideband component, W1), which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}. W1 is a four-bit signal because there is overlapping of the possible pre-coding vectors between {W1=0} and {W1=1}, and after W1 is reported, the UE further reports another more accurate knowledge of PMI (a short-term/narrowband component, W2), which indicates to the base station that the exact pre-coding vector is in the set confined by W1. In the FIG. 2, the possible DFT beam indexes in case of W1=0 is from column vector v0 to  column vector v3).  
.  
Regarding claim 23: Tong discloses the  method of claim 22, wherein a second column of a second matrix of the at least two co-phasing matrices provides higher gain for the second transmission layer than the gain provided by a first column of the second matrix for the first transmission layer (Tong, see paragraph [0006], FIG. 2, there are four co-phasing factors associated with co-phasing index and used with PMI W1 and PMI W2; in  a two-level report corresponding to the double codebook the UE firstly feedbacks a rough knowledge of PMI (a long-term/wideband component, W1), which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}. W1 is a four-bit signal because there is overlapping of the possible pre-coding vectors between {W1=0} and {W1=1}, and after W1 is reported, the UE further reports another more accurate knowledge of PMI (a short-term/narrowband component, W2), which indicates to the base station that the exact pre-coding vector is in the set confined by W1 and it provides the higher gain)  

Regarding claim 24: Tong discloses the  method of Tong, see paragraph [0006], FIG. 2, a combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors where the reporting of DFT beam index and co-phasing factors may not be to simply report the combination of DFT (Discrete Fourier Transform) beam (component) and co-phasing factors, which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}).
   
Regarding claim 25: Tong discloses the  method of claim 24, wherein the base matrix for single-layer transmission is formed by a 2x1 vector, a first element of which is equal to 1, and a second element of which is equal to the co-phasing factor(Tong, see paragraph [0023], FIG. 2, the co-phasing factors of the best PMI W1 set, wherein, if the PMI W2 has co-phasing factors within [1, -1], the co-phasing factors of the best PMI W1 set are confined to [1, -1], and if the PMI W2 has co-phasing factors within [j, -j], the co-phasing factors of the best PMI W1 set are confined to [j, -j]. In the above aspect, the best PMI W2 is orthogonal to the PMI W2, where W1 or W2 may form 2x1 vector and see paragraph [0005]), and see paragraph [0005] for the value of the first element of the matrix to be one(1)).  

Regarding claim 26: Tong discloses the  method of claim 24, wherein the base matrix for dual-layer transmission is formed by a 2x2 matrix, a first element of a first column being equal to 1, a second element of the first column being equal to the co-phasing factor, a first element of a second column being equal to 1, and a second element of the second column being the negative of the co-phasing factor(Tong, see paragraph [0023], FIG. 2, the co-phasing factors of the best PMI W1 set, wherein, if the PMI W2 has co-phasing factors within [1, -1], the co-phasing factors of the best PMI W1 set are confined to [1, -1], and if the PMI W2 has co-phasing factors within [j, -j], the co-phasing factors of the best PMI W1 set are confined to [j, -j]. In the above aspect, the best PMI W2 is orthogonal to the PMI W2, and see paragraph [0006] the 2x2 matrix is formed from each matrix  for two level reporting ).  
 
Regarding claim 27: Tong discloses obtaining co-phasing information associated with a wireless device. However, Tong does not explicitly teach the method of  claim 24, wherein, in case of more than two layer transmission, the more than two layers are divided into dual-layer groups for even number of layers, and are divided into dual layer groups plus an additional layer for odd number of layers, and wherein at least two co-phasing matrices are generated per dual layer group. However, Wang in the same or similar field of endeavor teaches the method of  claim 24, wherein, in case of more than two layer transmission, the more than two layers are divided into dual-layer groups for even number of layers, and are divided into dual layer groups plus an additional layer for odd number of layers (Wang, see paragraph [0084], using cross polarization antenna arrays in FIG. 3 as an example, indexes corresponding to antenna arrays A, B, and C are respectively (m, n)=(2, 4), (m, n)=(2, 8), and (m, n)=(4, 4), where two groups of different polarization antennas may be located in positions in a same column. For example, using the antenna array A as an example, (0, 1, 4, 5) is a 45° polarized co-polarization antenna group, and (2, 3, 6, 7) is a −45° polarized co-polarization antenna group. 0 and 2, 1 and 3, 4 and 6, 5 and 7 are located in same positions, and therefore, antenna ports 0, 2, 4, and 6 are located in a same column, and antenna ports 1, 3, 5, and 7 are located in a same column, and wherein at least two co-phasing matrices are generated per dual layer group(Tong, see paragraph [0023], FIG. 2, the co-phasing factors of the best PMI W1 set, wherein, if the PMI W2 has co-phasing factors within [1, -1], the co-phasing factors of the best PMI W1 set are confined to [1, -1], and if the PMI W2 has co-phasing factors within [j, -j], the co-phasing factors of the best PMI W1 set are confined to [j, -j]). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Tong’s system/method because it would allow AAS base station implementation using horizontal and vertical two-dimensional antenna arrays.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improve spectral efficiency( Wang; [0005]).

Regarding claim 28: Tong discloses the  method of claim 24, wherein, if two co-phasing matrices are generated for two layers transmission, columns of the second matrix correspond to interchanged columns of the first matrix (Tong, see paragraph [0006], FIG. 2, in  a two-level report corresponding to the double codebook, the UE firstly feedbacks a rough knowledge of PMI (a long-term/wideband component, W1), which indicates to the base station that possible pre-coding vectors are in a DFT direction {0, 1, 2, 3} when W1=0, and the co-phasing factors can be {1, -1, j, -j}. W1 is a four-bit signal because there is overlapping of the possible pre-coding vectors between {W1=0} and {W1=1}, and then after W1 is reported, the UE further reports another more accurate knowledge of PMI (a short-term/narrowband component, W2), which indicates to the base station that the exact pre-coding vector is in the set confined by W1).
 
Regarding claim 29: Tong discloses obtaining co-phasing information associated with a wireless device. However, Tong does not explicitly teach the method of claim 24, wherein if four co-phasing matrices are to be generated for two layers transmission, then columns of a third matrix correspond to interchanged columns of a first matrix, and columns of a fourth matrix correspond to interchanged columns of a second matrix.   However, Wang in the same or similar field of endeavor teaches the method of claim 24, wherein if four co-phasing matrices are to be generated for two layers transmission, then columns of a third matrix correspond to interchanged columns of a first matrix, and columns of a fourth matrix correspond to interchanged columns of a second matrix(Wang, see paragraph[0082], FIG. 2 and FIG. 3,  a uniform linear array antenna array and a cross polarization antenna array of an AAS base station, see paragraph [0084], using cross polarization antenna arrays in FIG. 3 as an example, indexes corresponding to antenna arrays A, B, and C are respectively (m, n)=(2, 4), (m, n)=(2, 8), and (m, n)=(4, 4), where two groups of different polarization antennas may be located in positions in a same column, for example, using the antenna array A as an example, (0, 1, 4, 5) is a 45° polarized co-polarization antenna group, and (2, 3, 6, 7) is a −45° polarized co-polarization antenna group. 0 and 2, 1 and 3, 4 and 6, 5 and 7 are located in same positions, and therefore, antenna ports 0, 2, 4, and 6 are located in a same column, and antenna ports 1, 3, 5, and 7 are located in a same column. The foregoing rule is applicable to the antenna arrays B and C).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Tong’s system/method because it would allow AAS base station implementation using horizontal and vertical two-dimensional antenna arrays.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improve spectral efficiency( Wang; [0005]).

Regarding claim 35: Tong discloses the  wireless device  comprising processing circuitry including a processor and a memory, the memory containing instructions executable by the processor to configure the wireless device for adaptive co-phasing  to: one of provide co-phasing information and signal at least one uplink reference signal for determining co-phasing information; receive at least one transmission that is based on at least two co-phasing matrices applied to one of at least two resource structures, the at least two co-phasing matrices being based on the one of provided co-phasing information and signaled at least one uplink reference signal(Tong, see paragraph [0087],  reporting the best PMI includes  selecting a best PMI W2 from the best PMI W1 set based on the PMI W2; and reporting the best PMI W2 to the base station, where the best PMI W1 set may be reported on a relatively long interval, and the best PMI W2 may be reported on a relatively short interval this is where co-phasing factors are used to adjust  beams to be adaptive the short-term frequency selectivity of the channel, and  the best PMI W1 set and the best PMI W2 are reported both on relatively short interval, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j]). 

However, Tong does not explicitly teach a wireless device  for receiving transmissions from a network node in an Active Antenna System, AAS, the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, Res; and process the at least one transmission. However, Wang in the same or similar field of endeavor teaches a wireless device  for receiving transmissions from a network node in an Active Antenna System, AAS(Wang, see paragraph [0005], in order to further improve spectral efficiency, more antenna configurations, such as, an antenna configuration based on an active antenna system (AAS), are introduced; an AAS base station further provides a vertical design of a freedom degree of an antenna, and therefore, the AAS base station can be implemented by using horizontal and vertical two-dimensional antenna arrays), the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, Res; and process the at least one transmission(Wang, see paragraph [0113],REs, which are indicated by the reference signal configuration, on different physical resource blocks PRBs in each reference signal subframe may have a same position in each PRB or may have different positions in each PRB, a position, of an RE corresponding to the reference signal configuration, in each PRB may use a position of an RE or a code resource used by a CSI RS of existing LTE-R10, and details are not provided herein again).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Tong’s system/method because it would allow AAS base station implementation using horizontal and vertical two-dimensional antenna arrays.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improve spectral efficiency( Wang; [0005]).

Regarding claim 42. (Currently Amended) A method for a wireless device  for receiving transmissions from a network node in an Active Antenna System, AAS(Wang, see paragraph [0005], FIG. 3,  in order to further improve spectral efficiency, more antenna configurations, such as, an antenna configuration based on an active antenna system (AAS), are introduced; an AAS base station further provides a vertical design of a freedom degree of an antenna, and therefore, the AAS base station can be implemented by using horizontal and vertical two-dimensional antenna arrays), the at least two co-phasing matrices being based on the one of provided co-phasing information and signaled at least one uplink reference signal and the at least two resource structures being one of at least two physical resource blocks, PRBs, and at least two resource elements, REs; and processing the at least one transmission(Wang, see paragraph [0113],REs, which are indicated by the reference signal configuration, on different physical resource blocks PRBs in each reference signal subframe may have a same position in each PRB or may have different positions in each PRB, a position, of an RE corresponding to the reference signal configuration, in each PRB may use a position of an RE or a code resource used by a CSI RS of existing LTE-R10, and details are not provided herein again).

However, Tong does not explicitly teach the method comprising: one of providing co-phasing information and signaling at least one uplink reference signal for determining adaptive co-phasing information; receiving  at least one transmission that is based on at least two co-phasing matrices applied to one of at least two resource structures. However, Wang in the same or similar field of endeavor teaches the method comprising: one of providing co-phasing information and signaling at least one uplink reference signal for determining adaptive co-phasing information(Tong, see paragraph [0087],  reporting the best PMI includes  selecting a best PMI W2 from the best PMI W1 set based on the PMI W2; and reporting the best PMI W2 to the base station, where the best PMI W1 set may be reported on a relatively long interval, and the best PMI W2 may be reported on a relatively short interval this is where co-phasing factors are used to adjust  beams to be adaptive the short-term frequency selectivity of the channel, and  the best PMI W1 set and the best PMI W2 are reported both on relatively short interval, see paragraph [0093],  the double codebook is a combination of DFT components and co-phasing factors, the DFT components are represented by a plurality of columns of vectors, and the co-phasing factors are represented by [1, -1, j, -j]); receiving  at least one transmission that is based on at least two co-phasing matrices applied to one of at least two resource structures(Tong, see paragraph [0013], obtaining a PMI W1 set and a PMI W2 to be used for a mobile terminal based on a double codebook; computing a Best PMI W1 set to be used for another mobile terminal based on the PMI W1 set; and reporting the best PMI  W1 set to a base station, wherein W1 indicates a long-term or wideband component of the PMI and best PMI, and W2 indicates a short-term or narrowband component of the PMI and best PMI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Tong’s system/method because it would allow AAS base station implementation using horizontal and vertical two-dimensional antenna arrays.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improve spectral efficiency( Wang; [0005]).

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20130223549 to Tong (hereinafter “Tong”) in view of US. Pub. 20160028463 to Wang (hereinafter “Wang”) and the combination of Tong and Wang is further combined with US. Pub. 20120287799  to Chen (hereinafter “Chen”).



Regarding claim 4: Tong discloses obtaining co-phasing information associated with a wireless device. However, Tong does not explicitly teach ) the network node of claim 1, wherein the co- phasing information is obtained based on at least one uplink reference signal associated with the wireless device. However, Chen in the same or similar field of endeavor teaches the network node of claim 1, wherein the co- phasing information is obtained based on at least one uplink reference signal associated with the wireless device (Chen, see paragraph [0011],  a UE measures a co-phasing component at least one UE for each of the plurality of points, the transmission reports the co-phasing components in the uplink feedback channel or CSI-RS to the base station; the UE measure of a CQI employs a multipoint precoding hypothesis, where precoding on each point uses a precoding matrix corresponding to the PMI for said corresponding point whose phase is rotated by the co-phasing component for said corresponding point; the transmission reports the CQI in the uplink feedback channel, and the rank indicators of the CQI equals the rank of a first point). In view of the above, having the method of Tong and then given the well-established teaching of Wang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang  as modified by Chen within the system of Tong because it would allow improve cell-average throughput and improve cell-edge coverage. Furthermore, all references deal with same field of endeavor, thus modification of Tong  by Wang  as modified by Chen  would have been to achieve reduction of co-channel interference, and boost received Signal to Noise Ratio (SNR) as disclosed in Chen para 0004.

Regarding claim 21: Tong discloses obtaining co-phasing information associated with a wireless device. However, Tong does not explicitly teach the method of claim 18, wherein the co-phasing information is obtained based on at least one uplink reference signal associated with the wireless device. However, Chen in the same or similar field of endeavor teaches the method of claim 18, wherein the co-phasing information is obtained based on at least one uplink reference signal associated with the wireless device(Chen, see paragraph [0011],  a UE measures a co-phasing component at least one UE for each of the plurality of points, the transmission reports the co-phasing components in the uplink feedback channel or CSI-RS to the base station; the UE measure of a CQI employs a multipoint precoding hypothesis, where precoding on each point uses a precoding matrix corresponding to the PMI for said corresponding point whose phase is rotated by the co-phasing component for said corresponding point; the transmission reports the CQI in the uplink feedback channel, and the rank indicators of the CQI equals the rank of a first point). In view of the above, having the method of Tong and then given the well-established teaching of Wang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang  as modified by Chen within the system of Tong because it would allow improve cell-average throughput and improve cell-edge coverage. Furthermore, all references deal with same field of endeavor, thus modification of Tong  by Wang  as modified by Chen  would have been to achieve reduction of co-channel interference, and boost received Signal to Noise Ratio (SNR) as disclosed in Chen para 0004.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


/AYAZ R SHEIKH/           Supervisory Patent Examiner, Art Unit 2476